
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 594
		IN THE HOUSE OF REPRESENTATIVES
		
			March 22, 2012
			Mr. Engel (for
			 himself, Mr. Gene Green of Texas,
			 Mr. Young of Alaska,
			 Ms. Lee of California,
			 Mr. Grijalva,
			 Mr. Towns,
			 Mr. Cohen,
			 Mr. Smith of Washington,
			 Ms. Schakowsky, and
			 Mrs. Maloney) submitted the following
			 resolution; which was referred to the Committee on Foreign Affairs, and in
			 addition to the Committee on Energy and
			 Commerce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		RESOLUTION
		Commending the progress made by
		  anti-tuberculosis programs.
	
	
		Whereas tuberculosis (TB) is the second leading fatal
			 global infectious disease behind HIV/AIDS, claiming 1,400,000 lives each
			 year;
		Whereas the global TB pandemic and the spread of drug
			 resistant TB present a persistent public health threat to the United
			 States;
		Whereas according to 2010 data of the World Health
			 Organization, over 7 percent of all new TB cases are drug resistant;
		Whereas TB is the leading killer of people with HIV/AIDS
			 in the developing world;
		Whereas TB is an under-recognized problem in children that
			 can have devastating long-term health effects including deafness, blindness,
			 and paralysis, even after cure;
		Whereas TB is the third leading killer of adult women, and
			 the stigma associated with TB disproportionately affects women, causing them to
			 delay seeking care and interfering with treatment adherence;
		Whereas the Institute of Medicine (IOM) found that the
			 resurgence of TB in the United States between 1985 and 1992 was caused by cuts
			 in TB control funding and the spread of HIV/AIDS;
		Whereas although the numbers of TB cases in the United
			 States continue to decline, progress towards TB elimination has slowed, and it
			 is a disease that does not recognize borders;
		Whereas New York City had to spend over $1,000,000,000 to
			 control a multi-drug resistant TB outbreak between 1989 and 1993;
		Whereas a new strain of drug resistant TB, known as
			 XDR–TB, has emerged that is resistant to all TB drugs and has high and rapid
			 fatality rates;
		Whereas the United States has had more than 28 cases of
			 XDR–TB over the last decade;
		Whereas the Centers for Disease Control and Prevention
			 estimated in 2009 that it costs $483,000 to treat a single case of
			 XDR–TB;
		Whereas African-Americans are 8 times more likely to have
			 TB than Caucasians, and significant disparities exist among other United States
			 minorities, including Native Americans, Asian Americans, and Hispanic
			 Americans;
		Whereas although drugs, diagnostics, and vaccines for TB
			 exist, these technologies are antiquated and are increasingly inadequate for
			 controlling the global epidemic;
		Whereas there have been no new TB drugs introduced in over
			 40 years;
		Whereas current tests to detect drug resistance take at
			 least a month to complete and faster drug susceptibility tests must be
			 developed to stop the spread of drug resistant TB;
		Whereas the TB vaccine, BCG, provides some protection to
			 children, but has little or no efficacy in preventing pulmonary TB in
			 adults;
		Whereas there is also a critical need for new TB drugs
			 that can safely be taken concurrently with antiretroviral therapy for
			 HIV;
		Whereas enactment of the Tom Lantos and Henry J. Hyde
			 United States Global Leadership Against HIV/AIDS, Tuberculosis, and Malaria
			 Reauthorization Act of 2008 and the Comprehensive TB Elimination Act provided a
			 historic United States commitment to the global eradication of TB, including to
			 the successful treatment of 4,500,000 new TB patients and 90,000 new multi-drug
			 resistant MDR–TB cases by 2013, while providing additional treatment through
			 coordinated multilateral efforts;
		Whereas the United States Agency for International
			 Development provides financial and technical assistance to nearly 40 highly
			 burdened TB countries and supports the development of new diagnostic and
			 treatment tools, and is authorized to support research to develop new vaccines
			 to combat TB;
		Whereas the Centers for Disease Control and Prevention,
			 working in partnership with States and territories of the United States,
			 directs the national TB elimination program and essential national TB
			 surveillance, technical assistance, and prevention activities and supports the
			 development of new diagnostic, treatment, and prevention tools to combat
			 TB;
		Whereas the National Institutes of Health, through its
			 many institutes and centers, plays the leading role in basic and clinical
			 research into the identification, treatment, and prevention of TB;
		Whereas the Global Fund to Fight AIDS, Tuberculosis, and
			 Malaria provides over two-thirds of all international financing for TB programs
			 worldwide and has supported the detection and treatment of 8,600,000 cases of
			 TB;
		Whereas nearly half of the total number of lives saved by
			 the Global Fund to Fight AIDS, Tuberculosis, and Malaria have been saved
			 through its support for TB programs; and
		Whereas March 24, 2012, is World Tuberculosis Day, a day
			 that commemorates the date in 1882 when Dr. Robert Koch announced his discovery
			 of Mycobacterium tuberculosis, the bacteria that causes tuberculosis: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals of World TB Day to raise
			 awareness about tuberculosis;
			(2)commends the
			 progress made by United States-led anti-tuberculosis programs; and
			(3)reaffirms its
			 commitment to global tuberculosis control made through the Tom Lantos and Henry
			 J. Hyde United States Global Leadership Against HIV/AIDS, Tuberculosis, and
			 Malaria Reauthorization Act of 2008.
			
